UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1153


CHANTALE TETA MAFFO,

                       Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                       Respondent.



On Petition for Review of An Order of the Board of Immigration
Appeals


Submitted:   September 29, 2016            Decided:   October 3, 2016


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Godwill C. Tachi, THE TACHI LAW FIRM, LLC, Greenbelt, Maryland,
for Petitioner. Benjamin C. Mizer, Principal Deputy, Shelley R.
Goad, Assistant Director, Julia J. Tyler, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chantale     Teta      Maffo,    a   native   and      citizen     of   Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying her motion to reopen as untimely and

numerically barred.           We have reviewed the administrative record

and Maffo’s claims, and conclude that the Board did not abuse

its discretion in denying her motion.                   See 8 C.F.R. § 1003.2(a)

(2016); Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir. 2009).

We   accordingly      deny    the     petition    for    review    for    the   reasons

stated by the Board.             See In re Maffo (B.I.A. Jan. 19, 2016).

We   dispense    with     oral      argument     because     the   facts      and   legal

contentions     are    adequately       presented       in   the   materials        before

this court and argument would not aid the decisional process.



                                                                    PETITION DENIED




                                            2